



Exhibit 10.1
WAIVER AND CONSENT AGREEMENT AND TWELFTH AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT
THIS WAIVER AND CONSENT AGREEMENT AND TWELFTH AMENDMENT TO CREDIT AND GUARANTY
AGREEMENT (this “Amendment”) is dated as of August 10, 2017 and is entered into
by and among TERRAFORM POWER OPERATING, LLC, a Delaware limited liability
company (“Borrower’’), the other Credit Parties party hereto, BARCLAYS BANK PLC
(“Barclays”), as a Lender and as Administrative Agent (“Administrative Agent”)
and the other Lenders party hereto, and is made with reference to that certain
CREDIT AND GUARANTY AGREEMENT dated as of January 28, 2015 (as amended through
the date hereof, the “Credit Agreement”) by and among Borrower, TERRAFORM POWER,
LLC, a Delaware limited liability company (“Holdings”), the subsidiaries of
Borrower named therein, the Lenders, the Administrative Agent, Collateral Agent
and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
WHEREAS, the Credit Parties have requested that the Requisite Lenders and
Administrative Agent consent to the amendment and waiver of certain provisions
of the Credit Agreement as provided for herein and consent to a reorganization
of certain subsidiaries of the Borrower; and
WHEREAS, subject to certain conditions, the Requisite Lenders and Administrative
Agent are willing to agree to such amendments, waiver and consent on the terms
provided for herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

Section 5.1(b) of the Credit Agreement is hereby amended by amending and
restating the proviso appearing at the end thereof in its entirety to read as
follows:
“provided, that, notwithstanding anything herein to the contrary, the financial
statements and accompanying information required to be delivered pursuant to
this Section 5.1(b) with respect to (i) the Fiscal Quarter ended March 31, 2017
shall be delivered on or before the earlier of (x) August 30, 2017 and (y) the
tenth (10th) Business Day prior to the date on which the failure to comply with
the requirements of Section 4.03(a)(2) of the Senior Notes Indenture with
respect to the Fiscal Quarter ended March 31, 2017 would constitute an “Event of
Default” under and as then defined in the Senior Notes Indenture, (ii) the
Fiscal Quarter ended June 30, 2017 shall be delivered on or before the earlier
of (x) September 30, 2017 and (y) the tenth (10th) Business Day prior to the
date on which the failure to comply







--------------------------------------------------------------------------------




with the requirements of Section 4.03(a)(2) of the Senior Notes Indenture with
respect to the Fiscal Quarter ended June 30, 2017 would constitute an “Event of
Default” under and as then defined in the Senior Notes Indenture, and (iii) the
Fiscal Quarters ending September 30, 2017 shall be delivered on or before the
earlier of (x) December 15, 2017 and (y) the tenth (10th) Business Day prior to
the date on which the failure to comply with the requirements of Section
4.03(a)(2) of the Senior Notes Indenture with respect to the Fiscal Quarter
ending September 30, 2017 would constitute an “Event of Default” under and as
then defined in the Senior Notes Indenture;”


SECTION II.
WAIVER OF CERTAIN COVENANTS

Notwithstanding anything to the contrary contained in the Credit Agreement and
pursuant to Section 10.5 of the Credit Agreement, the Administrative Agent and
the Requisite Lenders hereby waive, for all purposes of the Credit Agreement,
any and all Defaults or Events of Default existing as of or prior to the Twelfth
Amendment Effective Date, and the consequences thereof, that may occur or may
have occurred, directly or indirectly, as a result of, arising from, relating to
or in connection with a failure to comply with any of the covenants (all such
covenants, the “Waived Covenants”) set forth in Section 5.1(b) of the Credit
Agreement with respect to the financial statements and accompanying information
required to be delivered for the Fiscal Quarter ended March 31, 2017 and Section
5.1(d) and 5.1(f) of the Credit Agreement with respect to the Fiscal Quarter
ended March 31, 2017 and any condition, event or change as a result of, arising
from, relating to or in connection with a failure to comply with any of the
Waived Covenants, effective on the Twelfth Amendment Effective Date (as defined
below) (collectively, the “Waiver”). For the avoidance of doubt, this Waiver
does not include a waiver of any Event of Default occurring under Section 8.1(b)
of the Credit Agreement or any Event of Default that may occur as a result of
the failure to deliver the financial statements and accompanying information
required to be delivered for the Fiscal Quarter ended March 31, 2017 and Section
5.1(d) and 5.1(f) of the Credit Agreement with respect to the Fiscal Quarter
ended March 31, 2017 after the Twelfth Amendment Effective Date and after giving
effect to the amendment contained in Section I hereof.
SECTION III.
ADDITIONAL AGREEMENTS

Borrower acknowledges and agrees that, as of the Twelfth Amendment Effective
Date the Revolving Commitments shall be permanently reduced in an aggregate
amount equal to $50 million. The Administrative Agent and the Requisite Lenders
hereby acknowledge and agree that this Amendment constitutes written notice of
such permanent reduction of the Revolving Commitments as contemplated by Section
2.13(b) of the Credit Agreement.
SECTION IV.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Twelfth
Amendment Effective Date”):


2



--------------------------------------------------------------------------------




A.    Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
the Administrative Agent, the Collateral Agent and the Requisite Lenders.
B.    Representations and Warranties. The representations and warranties
contained in Section V hereof and in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7,
4.8, 4.10, 4.12, 4.13, 4.14, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22, 4.24, 4.25 and
4.26 of the Amended Agreement shall be true and correct in all material respects
on and as of the date hereof to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.
C.    Default. As of the date hereof, after giving effect to this Amendment, no
event shall have occurred and be continuing or would result from the
effectiveness of this Amendment that would constitute an Event of Default or a
Default.    
D.    Fees. The Administrative Agent shall have received, or shall have received
satisfactory confirmation of payment of, all fees and other amounts due and
payable on or prior to the Twelfth Amendment Effective Date, including, to the
extent invoiced, all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Credit Document.
SECTION V.
REPRESENTATIONS AND WARRANTIES

In order to induce Administrative Agent and the Requisite Lenders to enter into
this Amendment, and to amend the Credit Agreement in the manner provided herein,
each Credit Party party hereto represents and warrants to Administrative Agent
that the following statements are true and correct in all respects:


A.    Corporate Power and Authority. Each Credit Party party hereto has all
requisite power and authority to enter into this Amendment and to perform its
obligations under the Credit Agreement as amended by this Amendment (the
“Amended Agreement”) and the other Credit Documents.
B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C.    No Conflict. The execution and delivery by each Credit Party of the
Amended Agreement and the other Credit Documents and the performance by each
Credit Party of this Amendment do not and will not (i) violate (A) any provision
of any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual


3



--------------------------------------------------------------------------------




Obligation of the applicable Credit Party, where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this Section V.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of any Credit Party (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent on behalf of Lenders), or (iv) require
any approval of stockholders or partners or any approval or consent of any
Person under any Contractual Obligation of any Credit Party, except for such
approvals or consents which will be obtained on or before the date hereof and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of its obligations under
the Amended Agreement and the other Credit Documents, except for such actions,
consents and approvals the failure to obtain or make which could not reasonably
be expected to result in a Material Adverse Effect or which have been obtained
and are in full force and effect.
E.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party hereto and
thereto and each constitutes a legal, valid and binding obligation of such
Credit Party, to the extent a party hereto and thereto, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.4, 4.5,
4.6, 4.7, 4.8, 4.10, 4.12, 4.13, 4.14, 4.17, 4.18, 4.19, 4.20, 4.21, 4.22, 4.24,
4.25 and 4.26 of the Amended Agreement are and will be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
G.    Absence of Default. As of the date hereof, after giving effect to this
Amendment, no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.
SECTION VI.
ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION

Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the terms
and conditions contemplated hereby. Each Credit Party hereby confirms and
reaffirms that each Credit Document to which it is


4



--------------------------------------------------------------------------------




a party or otherwise bound and all Collateral encumbered thereby will continue
to guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Credit Documents the payment and performance of all
“Obligations” and “Secured Obligations”, as applicable, under each of the Credit
Documents to which it is a party (in each case as such terms are defined in the
applicable Credit Document).
Each Credit Party acknowledges and agrees that, except as waived pursuant to or
otherwise modified by this Amendment, any of the Credit Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment. As of
the Twelfth Amendment Effective Date, each Credit Party reaffirms each Lien it
granted to the Collateral Agent for the benefit of the Secured Parties, and any
Liens that were otherwise created or arose under each of the Credit Documents to
which such Credit Party is party and reaffirms the guaranties made in favor of
each Secured Party under each of the Credit Documents to which such Credit Party
is party, which Liens and guaranties shall continue in full force and effect
during the term of the Credit Agreement and any amendments, amendments and
restatements, supplements or other modifications thereof and shall continue to
secure the Obligations of the Borrower and the other Credit Parties under any
Credit Document, in each case, on and subject to the terms and conditions set
forth in the Credit Agreement and the Credit Documents.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
transactions contemplated hereby or to the amendment to the Credit Agreement
effected pursuant to the Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Credit Document shall be deemed to require the
consent of such Guarantor to any future modifications or amendments to the
Credit Agreement.
SECTION VII.
MISCELLANEOUS

A.    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.    
(i)    On and after the Twelfth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii)    Except as expressly provided for herein or amended by this Amendment,
the Credit Agreement and the other Credit Documents shall remain in full force
and effect and are hereby ratified and confirmed.
(iii)    Except as expressly provided for herein, the execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or


5



--------------------------------------------------------------------------------




operate as a waiver of any right, power or remedy of any Agent or Lender under,
the Credit Agreement or any of the other Credit Documents.
B.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
D.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
E.    Credit Document. This Amendment shall constitute a Credit Document.
[Remainder of this page intentionally left blank.]


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
TERRAFORM POWER, LLC
 
 
By:
/s/ Rebecca Cranna
 
Name:
Rebecca Cranna
 
Title:
Executive Vice President and Chief Financial Officer



TERRAFORM POWER OPERATING, LLC
 
 
By:
TERRAFORM POWER, LLC,
its Sole Member and Sole Manager




By:
/s/ Rebecca Cranna
 
Name:
Rebecca Cranna
 
Title:
Executive Vice President and Chief Financial Officer





























[SIGNATURE PAGE TO TWELFTH AMENDMENT]





--------------------------------------------------------------------------------







SunEdison Canada Yieldco Master Holdco, LLC
SunEdison Yieldco Chile Master Holdco, LLC
SunEdison Yieldco DG–VIII Master Holdco, LLC
SunEdison Yieldco UK HoldCo 3 Master Holdco, LLC
SunEdison Yieldco UK HoldCo 4 Master Holdco, LLC
SunEdison Yieldco UK HoldCo 2 Master Holdco, LLC
SunEdison Yieldco ACQ1 Master Holdco, LLC
SunEdison Yieldco Nellis Master Holdco, LLC
SunEdison Yieldco Regulus Master Holdco, LLC
SunEdison Yieldco ACQ2 Master Holdco, LLC
SunEdison Yieldco ACQ3 Master Holdco, LLC
SunEdison Yieldco ACQ9 Master Holdco, LLC
SunEdison Yieldco ACQ4 Master Holdco, LLC
SunEdison Yieldco ACQ5 Master Holdco, LLC
SunEdison Yieldco Enfinity Master Holdco, LLC
SunEdison Yieldco DGS Master Holdco, LLC
SunEdison Yieldco ACQ7 Master Holdco, LLC
SunEdison Yieldco ACQ8 Master Holdco, LLC
SunEdison Yieldco ACQ6 Master Holdco, LLC
TerraForm Power IVS I Master Holdco, LLC
TerraForm LPT ACQ Master Holdco, LLC
TerraForm Solar Master Holdco, LLC
SunEdison Yieldco DG Master Holdco, LLC
TerraForm CD ACQ Master Holdco, LLC
TerraForm REC ACQ Master Holdco, LLC
TerraForm Solar XVII ACQ Master Holdco, LLC
TerraForm First Wind ACQ Master Holdco, LLC
TerraForm Thor ACQ Master Holdco, LLC


By: TERRAFORM POWER OPERATING, LLC,
its Sole Member and Sole Manager


By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager


By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and Chief Financial Officer






[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and as a Lender

By:    /s/ May Huang            
May Huang, Assistant Vice President




[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------






Bank of America, N.A.            ,
as a Lender
By:
/s/ J. B. Meanor    

Name: JB Meanor
Title: Managing Director






[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender
By:
/s/ Margo Chen Campbell    

Name: Margo Chen Campbell
Title: Vice President






[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Chris Lam    

Name: Chris Lam
Title: Authorized Signatory






[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------





MIHI LLC,
as a Lender
By:
/s/ Ayesha Farooqi    

Name: Ayesha Farooqi
Title: Authorized Signatory


By:
/s/ Lisa Grushkin    

Name: Lisa Grushkin
Title: Authorized Signatory










[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender
By:
/s/ Eric D. Koppelson    

Name: Eric D. Koppelson
Title: Authorized Signatory






[SIGNATURE PAGE TO TWELFTH AMENDMENT]







--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender
By:
/s/ Darlene Arias    

Name: Darlene Arias
Title: Director


By:
/s/ Craig Pearson    

Name: Craig Pearson
Title: Associate Director




[SIGNATURE PAGE TO TWELFTH AMENDMENT]





